RECEIVED

MAY 22 2019 UNITED STATES DISTRICT COURT
voone, cLEr WESTERN DISTRICT OF LOUISIANA
west GIEERCT GF LOUSIA ALEXANDRIA DIVISION
LONZELL DEMETRIC GOWDY, CASE NO. 1:18-CV-01190-P
Petitioner
VERSUS JUDGE DEE D. DRELL
CALVIN JOHNSON, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 7), and after a de novo review of the record
including the Objection filed by Petitioner (Doc. 14), and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Gowdy’s § 2241 petition—to the extent it was properly
exhausted—is DENIED and DISMISSED WITH PREJUDICE. Any unexhausted

claims are dismissed without prejudice for lack of jurisdiction.

a

THUS DONE AND SIGNED at Alexandria, Louisiana, this Zt day of

MA 7 , 2019.
SS 2 i,

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
